Citation Nr: 1014963	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for the service-connected major depressive disorder.  

2.  Entitlement to a compensable disability evaluation for 
the service-connected bronchitis.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a lumbar spine 
condition.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
condition.  

7.  Entitlement to service connection for a claimed cervical 
spine disorder.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had an initial period of active service that 
extended from December 1980 to May 1989 and subsequent 
service in the Reserve that included periods of active duty 
in February and March 1990, in May 1991, in August 1992, in 
March and April 1993, in January 1994, in May and June 1995, 
in January 1996, from March to July 1996, in June and July 
1997, in February 1998, from April 1999 to August 1999, in 
August and September 1999, in February and March 2000, in 
February and March 2001, and in August and September 2001.  
The Veteran retired from the Reserve in May 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2008, March 
2008 and April 2008.  

In the February 2008 rating decision, the RO assigned a 50 
percent rating for the service-connected major depressive 
disorder, effective on January 13, 2006.  

The claims for an increased rating for the service-connected 
bronchitis and the service-connected headaches and the claims 
of service connection for a cervical spine disorder, 
radiculopathy of the left upper and lower extremities, right 
arm pain, kidney disease, asthma and sinusitis and the claim 
for a total compensation rating based upon individual 
unemployability were denied.  

The RO also determined that new and material evidence had not 
been submitted to reopen the claims of service connection for 
a hypertension, a lumbar spine disorder, a right knee 
condition and a left knee disorder.  

In an April 2008 rating decision, the RO assigned a total 
compensation rating based upon individual unemployability 
effective beginning on January 13, 2006 when the rating for 
the service-connected major depression was increased to 70 
percent rating.  

The issues of an increased rating for the service-connected 
major depressive disorder and bronchitis, the now reopened 
claims of service connection for hypertension and lumbar 
spine and bilateral knee conditions and the claim of service 
connection for a cervical spine condition are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

The evidence added to the record since the April 1996 Board 
decision is neither cumulative nor redundant and, by itself 
or in connection with the evidence previously assembled, 
relates to a previously unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claims for service connection for 
hypertension and lumbar spine, right knee and left knee 
disorders.   


CONCLUSION OF LAW

The evidence added to the record since the April 1996 
decision of the Board is new and material for the purpose of 
reopening the claim of service connection for hypertension, a 
lumbar spine disorder, right knee and left knee disorders.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the applications to reopen the claims for service 
connection for lumbar spine and bilateral knee disabilities, 
in view of the Board's favorable decision to reopen the 
claim, further assistance is unnecessary to aid the Veteran 
in substantiating the claim to reopen.  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in January, April, and October 2007 
(before the initial adjudication of the increased rating 
claim), and May 2008.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, an increased rating, and a claim to 
reopen, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The April 2007 letter provided the Veteran with notice of the 
laws regarding degrees of disability and effective dates.  

Regarding the claim to reopen, the April 2007 letter notified 
the Veteran that the claim for service connection for 
hypertension had been previously denied because the service 
treatment records did not show evidence of this disorder.  

The notice letter informed the Veteran that in order for 
evidence to qualify as new, the evidence must be submitted to 
VA for the first time, and in order for evidence to be 
material, the evidence must pertain to the reason the claim 
was denied.  The Board finds that the Veteran has received 
proper VCAA notice for the claim to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The Veteran provided 
private treatment records in support of her claims.  

In April 2007 and October 2007, the Veteran stated that she 
had no other information or evidence to submit.  

In April 2008 and January 2009, the Veteran added that she 
had provided all of the information she had to the RO.  

The Veteran underwent VA psychiatric examinations in June 
2007 and May 2008.  The Board notes that the issue of an 
increased rating for the service-connected major depressive 
disorder is remanded for additional development.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.  


III.  New and Material Evidence

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




New and Material Evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

Initially, the Board notes that the Veteran had additional 
periods of active duty after the decision rendered by the 
Board in April 1996.  Additional service records have been 
associated with the claims file, but these records did not 
exist at the time of the April 1996 decision.  Therefore, the 
provisions of 38 C.F.R. § 3.156(c) do not apply.  


Application to Reopen the Claim for Service Connection for 
Hypertension

In an April 1996 Board decision, the Board denied the claim 
of service connection for hypertension on the basis that 
there was no evidence medically relating a diagnosis of 
hypertension to service and there was no evidence of a 
diagnosis of hypertension in service or within one year of 
service separation.  The Veteran was notified of the Board 
decision and the April 1996 Board decision is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the April 1996 Board 
decision consisted of the Veteran's service treatment records 
for the period of service from December 1980 to May 1989; 
private medical records; copies of a Reserve physical 
examination report dated in May 1992; a November 1992 
emergency room record; the private medical records from a 
chiropractor dated in 1992 and 1993; and a VA examination 
report dated in December 1993.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In May 2006, the Veteran petitioned to reopen her previously 
denied claims of service connection.  

The evidence added to the record includes copies of service 
treatment records dated from 1981 to 1999; private medical 
records dated from January 1995 to 2008; VA treatment records 
dated from January 2006 to July 2009; other private medical 
records dated from January 1995 to February 2007; the records 
from a worker's compensation claim for an injury in 2004; the 
treatment records from Landstuhl Medical Center and the U.S. 
Embassy in Iraq dated in 2004 and 2005; a cervical spine 
operation report dated in 2004; Magnetic Resonance Imaging 
(MRI) reports dated in 2004, 2006, 2007 and 2008; the 
Veteran's own statements dated in May 2006, July 2006, August 
2006, April 2007, June 2007, September 2007, October 2007, 
December 2007, February 2008, March 2008, April 2008, 
December 2008, February 2009, and August 2009; records 
certifying the Veteran's dates of service; and VA examination 
reports including those dated in 1997, 1999, 2007 and 2008.  

The evidence, on review, is shown to be new, as well as 
material.  The evidence shows a current diagnosis of 
hypertension but statements that the hypertension had its 
onset during a period of service.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds in this case that elevation of blood pressure 
readings may be observable by a layperson under certain 
circumstances.  

Accordingly, the Board finds that the evidence received since 
the April 1996 decision of the Board is new and material and 
sufficient to reopen the previously denied claim of service 
connection for hypertension  


Application to Reopen the Claims of Service Connection for 
Lumbar Spine, Right and Left Knee Disorders.  

In an April 1996 Board decision, the Board denied the claim 
of service connection for a bilateral knee disability on the 
basis that there was no evidence of a current disability.  

The claim for service connection for a back disability was 
denied on the basis that there was no evidence medically 
relating the current back disability to service and the 
Veteran had post-service back injuries.  The Veteran was 
notified of the Board decision and the April 1996 Board 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the April 1996 decision 
of the Board consisted of the Veteran's service treatment 
records for the period of service from December 1980 to May 
1989; some private medical records; copies of a Reserve 
physical examination report dated in May 1992; a November 
1992 emergency room record; the medical records from a 
chiropractor dated in 1992 and 1993; and a VA examination 
report dated in December 1993.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Regarding the claims of service connection for left and right 
knee disorders, the evidence submitted since the April 1996 
decision of the Board is new and material.  

The Veteran submitted evidence of a current diagnosis and 
evidence that there may be a continuity of symptomatology 
since service.  An August 2009 VA treatment record shows a 
diagnosis of bilateral knee enthesopathy.  

An August 2008 VA treatment record indicates the Veteran had 
a diagnosis of bilateral anterior knee pain secondary to 
patellofemoral disease.  A June 2008 MRI report shows that 
there were Baker's cysts in both knees.  

A January 1997 private medical record indicates that the 
Veteran reported having knee pain for 10 years.  

The May 2008 VA examination report notes that the Veteran 
reported having pain in the knees since 1985.  

Also, in statements dated in April 2007, March 2008 and April 
2008, the Veteran reported having had knee pain in service in 
the 1980's.   

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it 
addresses the etiology and date of onset of the claimed knee 
disabilities.  

This evidence is material because it addresses an 
unestablished fact which is whether the current knee 
disabilities had its onset in service or are medically 
related to service.  

This evidence also raises a reasonable possibility of 
substantiating the claim because it may establish continuity 
of symptoms since service, although additional medical nexus 
evidence is still needed to substantiate the claim.  Thus, 
this evidence is new and material.  

Regarding the claim of service connection for a back 
disorder, the Board also finds evidence submitted since the 
April 1996 decision of the Board is new and material.  

The Veteran submitted evidence of a continuity of 
symptomatology since service.  In statements dated in April 
2007, March 2008 and April 2008, the Veteran reported having 
had back pain in service in the 1980's due to heavy lifting 
and bending.    

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it 
addresses the etiology and date of onset of the claimed back 
disability.  

This evidence also raises a reasonable possibility of 
substantiating the claim because it may establish continuity 
of symptoms since service, although additional medical nexus 
evidence is still needed to substantiate the claim.  

Thus, this evidence is new and material for the purpose of 
reopening the Veteran's claim of service connection for 
lumbar spine condition.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claims of service connection for lumbar spine, right knee and 
left knee disorders, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

The evidence of record shows that, in January 2006, the 
Veteran was hospitalized for five days after having increased 
depression and auditory hallucinations for the previous three 
weeks.  On the day prior to admission, the Veteran tried to 
kill herself by drowning.  The records indicate that the 
Veteran was married, but currently lived alone.  

The mental status examination revealed that the Veteran's 
mood and affect were depressed.  Judgment and insight were 
poor.  The Veteran had suicidal ideation without a plan.  The 
GAF score on admission was 35.  The GAF score at discharge 
was 60.  The Veteran was started on medications.  She 
reported that upon discharge, she was still depressed but 
better.  

VA records indicate that the Veteran sought mental health 
treatment in April 2007.  The Veteran reported that her 
hallucinations restarted in December 2006; she heard voices 
and saw things such as her late father or balloons in trees.  
She was able to do activities of daily living.  She reported 
that since July or August, she had depression with suicidal 
ideation.  

A June 2007 VA psychiatric examination report indicates that 
the Veteran's GAF score was 50.  The Veteran reported that 
she heard voices and had hallucinations for 10 to 20 years.  
The Veteran isolated herself and did not want to go anywhere 
or do anything.  She spoke with her psychiatrist once a week 
on the phone, but did not interact with her family and had no 
friends.  She had no life outside of her doctor visits.  

The Veteran stated that she stayed home and did not interact 
with others.  The examiner opined that the Veteran was unable 
to establish or maintain effective work relationships.  

A May 2008 VA psychiatric examination report indicated that 
the Veteran had total social and occupational impairment due 
to the major depression with psychotic features.  

The Veteran's current symptoms were depression and auditory 
hallucinations.  She also had sleep disturbance and feelings 
of hopelessness and helplessness.  The Veteran reported that 
she could not function and barely provided for activities of 
daily living.    

The examiner stated that the Veteran's disorder had been 
deteriorating over the years and she was moving in the 
direction of a frank schizophrenic resolution of her 
distress.  The Veteran was reclusive and did not exhibit 
motivation to follow through in a timely manner to meet her 
responsibilities.  She was intermittently unable to perform 
activities of daily living but she could provide self care.  

The Veteran was unable to establish effective and maintain 
effective work/school and social relationships because she 
hallucinated frequently and was delusional and paranoid.  

The examiner indicated that the best description of the 
Veteran's current psychiatric impairment was total social and 
occupational impairment.  The Veteran was not mentally 
capable of managing her own benefits.   

However, the VA mental health treatment records from August 
2008 show that the Veteran began taking classes at a 
community college and she reported that her symptoms had 
improved.  She was also going to job interviews.  

In view of the Court's holding in Hart, supra, VA must 
address whether the Veteran is entitled to staged ratings for 
the service-connected major depressive disorder.  
Accordingly, to determine the current severity of the 
service-connected disability, another examination is 
required.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the issue of a compensable rating for the service-
connected bronchitis, the Veteran was afforded VA respiratory 
examinations and pulmonary function tests in 2006, 2007 and 
2008.  The pulmonary function tests in 2006 and 2007 showed 
normal findings.  However, in May 2008, there were findings 
of severe obstruction.  The diagnosis was that of chronic 
obstructive pulmonary disease.  

The VA examination reports and pulmonary function tests did 
not indicate whether the severe obstruction was due to the 
service-connected bronchitis.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  When a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability.   See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions and added Notes 1 to 7.  See 38 C.F.R. § 4.96(d) 
(2009).  The RO should provide notice of these regulatory 
changes to the Veteran.  

Regarding the claims of service connection for hypertension, 
a lumbar spine disorder, a knee disorder and a cervical spine 
condition, the Veteran asserts that his disabilities were 
incurred during active duty.  

Regarding the lumbar spine condition, the Veteran asserts 
that she injured her lumbar spine during her period of 
service that extended December 1980 to May 1989 by heavy 
lifting and bending.  

The service treatment records show treatment for back pain 
and muscle spasm in January and December 1981, in March 1982, 
in August 1984, in September, October and December 1985, and 
in June and October 1986.  

The Veteran also reports injuring her back in motor vehicle 
accidents in 1986, 1996 and 1999.  The service treatment 
records dated in October 1986 show that the Veteran sought 
medical treatment for low back pain since a motor vehicle 
accident in August.  

The service treatment records for subsequent periods of 
service show that, in December 1994, the Veteran reported 
injuring her back while serving in Rwanda and was prescribed 
muscle relaxants.  

A July 1996 service treatment record shows that the Veteran 
reported having back pain after a motor vehicle accident.  In 
June 1997, she reported having recurrent back pain and the 
examiner noted that the Veteran had low back pain related to 
lifting heavy things and the diagnosis was that of lumbar 
sprain.  

A May 1999 treatment record indicates that the Veteran was in 
a multi-car collision and reported having a burning sensation 
from the base of her skull to the low back.  The assessment 
was that of muscle strain.  

Regarding the claimed bilateral knee disorder, the Veteran 
asserts that she incurred a knee injury from running and from 
injury in motor vehicle accidents in 1996 and 1999 during 
active duty.  

The service treatment records show that, in August 1988, the 
Veteran sought medical treatment for weakness in the knees.  
An examination revealed effusion and weakness in the knee 
joints.  Patellofemoral arthralgia status post running was 
diagnosed.  

In June 1997, the Veteran reported having  a trick or locked 
knee upon examination.  The examiner noted that the Veteran 
had recurrent bilateral knee pain and the diagnosis was that 
of arthritis.  The service treatment records show that the 
Veteran was noted to have been in motor vehicle accidents in 
1986, 1996 and 1999.   

The Veteran also asserts that she developed cervical spine 
manifestations during active duty following injuries.  She 
asserts that she sustained neck injuries in motor vehicle 
accidents in service.  

An October 1986 service treatment record indicates that the 
Veteran sought medical treatment for neck soreness after 
being in a motor vehicle accident in August.  The assessment 
was musculoskeletal neck pain.  The service treatment records 
show that, in May 1999, the Veteran reported having neck pain 
after being involved in a multi car collision.  She had a 
burning sensation in the base of her skull to the low back.  
The assessment was that muscle strain.  

Significantly, the Veteran underwent a cervical laminectomy 
and diskectomy in June 2004.  

The Board finds that additional medical examination is 
necessary in order to determine the nature and likely 
etiology of the claimed hypertension, lumbar spine condition, 
bilateral knee disorder, and cervical spine disorder.  
38 U.S.C.A. § 5103A(d). 

If the Veteran adequately identifies any health-care 
providers and provides the necessary authorizations, the RO 
should request legible copies of all pertinent clinical 
records that have not been previously obtained.  

VA will make reasonable efforts to obtain relevant records 
from private medical care providers, if the records are 
adequately identified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).  

The record shows that the Veteran receives treatment for the 
service-connected major depressive disorder from the VA 
Healthcare System.  The RO should obtain the VA treatment 
records for treatment of the major depressive disorder dated 
from July 2009.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

The VA treatment records dated in 2008 and 2009 show that the 
Veteran reported that she was in VA vocational rehabilitation 
program.  The RO should make an attempt to obtain copies of 
the Veteran's vocational rehabilitation folder.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should ask the Veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for the claimed 
hypertension and the lumbar spine, 
bilateral knee and cervical spine 
disorders.  If the Veteran adequately 
identifies any healthcare providers and 
provides any necessary authorizations, 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  The RO should take appropriate steps 
to obtain all records of treatment of the 
service-connected major depressive 
disorder dated from July 2009 from the VA 
healthcare system.    

3.  The RO should take appropriate steps 
to obtain all records referable to the 
Veteran receiving VA vocational 
rehabilitation benefits.  

4.  The RO should schedule the Veteran 
for a VA respiratory examination and 
pulmonary functions tests to determine 
the current severity of the service-
connected bronchitis.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

It is essential that the pulmonary 
function study contain the full range 
of results necessary to rate the 
disability under the diagnostic 
criteria (FEV-1, FVC, FEV- 1/FVC, DLCO 
(SB), maximum exercise capacity, and 
maximum oxygen consumption with cardio- 
respiratory limitation). 

The examiner should specifically 
indicate whether the service-connected 
chronic bronchitis causes cor pulmonale 
(right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute 
respiratory failure, requires 
outpatient oxygen therapy, and the 
maximum exercise capacity as measured 
by oxygen consumption with cardiac or 
respiratory limitation.  

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" 
he or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).

The RO should ask the VA examiner to 
review the current pulmonary test 
findings and the May 2008 pulmonary 
function tests findings, and attempt to 
distinguish symptomatology and pulmonary 
findings which are attributable to the 
service-connected bronchitis and that 
which are attributable to any other 
diagnosed pulmonary disorder including 
chronic obstructive pulmonary disease.  
If the examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated.  The examiner should 
provide a rationale for all conclusions.  

5.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
determine the current severity of the 
service-connected major depressive 
disorder.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should provide a GAF score 
based on the Veteran's service-connected 
major depressive disorder.   

The examiner should indicate whether the 
major depressive disorder causes 
deficiencies in most areas, including 
work, school, family relations, judgment, 
thinking, or mood; or total occupational 
and social impairment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

6.  Then, the RO should schedule the 
Veteran for VA examinations to 
determine the nature and likely 
etiology of the claimed hypertension, 
lumbar spine condition, bilateral knee 
disorder and cervical spine condition.  
The Veteran's VA claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  

The examiner should report all diagnoses 
pertinent to the claimed hypertension, 
lumbar spine disorder, bilateral knee 
condition and cervical spine disorder.  
The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
hypertension or any lumbar spine, knee 
disorder or cervical spine disability is 
due to an injury or other event of the 
Veteran's service.  

The examiner should provide a rationale 
for all conclusions.  

7.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO furnish a fully responsive 
Supplemental Statement of the Case should 
be furnished to the Veteran.  The RO 
should provide notice of 38 C.F.R. § 
4.96(d) in the supplemental statement of 
the case.  The Veteran should be afforded 
a reasonable time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


